Title: January 1st. 1786. Sunday.
From: Adams, John Quincy
To: 


       The forenoon discourse from Acts XXVI. 22. Having therefore obtained help of God, I continue unto this day, inculcated thankfulness for the goodness of Providence in suffering us to live to this day. That in the afternoon from Psalm CXVI. 12. What shall I render unto the Lord for all his benefits towards me? was more general, and respected all the blessings, the People have enjoyed during the course of the last year. Both were occasional, and as good as any I have heard since I have been in this Town. I received in the Evening, a Letter from my Sister, and a packet from the Marquis de la: Fayette.
      